19-2490
   Bonilla-Sorto v. Garland
                                                                                BIA
                                                                          Donnolo, IJ
                                                                A206 844 586/587/588

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 14th day of March, two thousand twenty-two.

   PRESENT:
            PIERRE N. LEVAL,
            REENA RAGGI,
            JOSEPH F. BIANCO,
                 Circuit Judges.
   _____________________________________

   FLOR DEL CARMEN BONILLA-SORTO,
   MELISSA GISSELLE RIOS-BONILLA,
   STEVEN DANIEL RIOS-BONILLA,
            Petitioners,

                      v.                                     19-2490
                                                             NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                       Bruno Joseph Bembi, Esq.,
                                         Hempstead, NY.

   FOR RESPONDENT:                       Joseph H. Hunt, Assistant Attorney
                           General; Holly M. Smith, Senior
                           Litigation Counsel; Sarah K.
                           Pergolizzi, Trial Attorney, Office
                           of Immigration Litigation, United
                           States Department of Justice,
                           Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Flor Del Carmen Bonilla-Sorto and her two

children, all natives and citizens of El Salvador, seek review

of a July 24, 2019 decision of the BIA affirming a January

18, 2018 decision of an Immigration Judge (“IJ”), which denied

asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”).     In re Flor Del Carmen

Bonilla-Sorto, et al., Nos. A 206 844 586/587/588 (B.I.A. July

24, 2019), aff’g No. A 206 844 586/587/588 (Immigr. Ct. N.Y.C.

Jan. 18, 2018).   We assume the parties’ familiarity with the

underlying facts and procedural history.

     We have reviewed the IJ’s decision as modified and

supplemented by the BIA.   See Xue Hong Yang v. U.S. Dep’t of

Just., 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005).     The applicable standards

                              2
of review are well established.      See Paloka v. Holder, 762

F.3d 191, 195 (2d Cir. 2014) (reviewing factual findings for

substantial evidence and questions of law and application of

law to fact de novo).        Bonilla-Sorto 1 alleged that gang

members   were   singling   out   members   of   her   family    for

persecution and torture.     We find no error in the agency’s

denial of relief.

    As to asylum and withholding of removal, Bonilla-Sorto

had the burden to show both that she is a member of a

cognizable particular social group and that her purported

persecutors were motivated to harm her on account of her

membership in that group.    Paloka, 762 F.3d at 195.     Bonilla-

Sorto first challenges the agency’s finding that her proposed

social group — which included immediate family within a

household and distant relatives to whom she was not blood-

related — was too broad.     However, we need not address that

issue because, even assuming arguendo that Bonilla-Sorto

established that she is a member of a cognizable particular

social group, substantial evidence supports the agency’s




1 We refer primarily to Bonilla-Sorto because           all     three
applications are based on the same facts.
                              3
finding that she failed to present sufficient evidence that

harm directed towards her and her family members was on

account   of    family    membership.       See    also   INS   v.   Elias-

Zacarias, 502 U.S. 478, 483 (1992) (requiring “some evidence”

of   motive,   “direct    or     circumstantial”).        Bonilla-Sorto’s

testimony      supports        the   agency’s     conclusion    that    the

persecutors were not motivated by the family relationship.

She testified to attacks and threats against immediate and

extended family members, but it is not clear if the same

perpetrators were behind the alleged harms or that the actions

were taken for the same reasons.                At most, Bonilla-Sorto

testified that the police believed that her brother-in-law

was killed because he had ties to a gang that was the rival

of a gang in Bonilla-Sorto’s town and that her cousins and

brother (who were killed) may have also been victims of gang

violence.      But this does not show that Bonilla-Sorto and her

children were targeted with a burglary and extortion demand

because of their family relationship.             The nexus finding, or

lack thereof, is further supported by the fact that many of

Bonilla-Sorto’s family, including her siblings and parents,

remain unharmed in El Salvador.             See Melgar de Torres v.


                                       4
Reno, 191 F.3d 307, 313 (2d Cir. 1999) (holding that a fear

of persecution is undermined when similarly situated family

members remain unharmed in the native country).     This nexus

finding is dispositive of both asylum and withholding of

removal.     See 8 U.S.C. §§ 1158(b)(1)(B)(i), 1231(b)(3)(A);

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004)

(a nexus to a protected ground is a required element of both

asylum and withholding claims).

    We also find no error in the denial of Bonilla-Sorto’s

CAT claim.    She had the burden to show that she would “more

likely than not” be tortured by or with the acquiescence of

public officials.     8 C.F.R. §§ 1208.16(c)(2), 1208.17(a),

1208.18(a)(1).    To assess whether torture is more likely than

not to occur, the agency considers “all evidence relevant to

the possibility of future torture . . . , including, but not

limited to:” (1) an applicant’s past torture; (2) evidence

that petitioner could safely relocate within the country of

removal; (3) evidence of “gross, flagrant or mass” human

rights violations in the country of removal; and (4) other

relevant country conditions.    See 8 C.F.R. § 1208.16(c)(3).

An applicant “will never be able to show that [s]he faces a


                               5
more likely than not chance of torture if one link in the

chain cannot be shown to be more likely than not to occur.

It is the likelihood of all necessary events coming together

that must more likely than not lead to torture, and a chain

of events cannot be more likely than its least likely link.”

Savchuck v. Mukasey, 518 F.3d 119, 123 (2d Cir. 2008) (quoting

In re J–F–F–, 23 I. & N. Dec. 912, 918 n. 4 (A.G. 2006)).

     Substantial evidence supports the denial of CAT relief.

Neither      Bonilla-Sorto   nor    her    children      were   previously

tortured, she testified that the police investigated the

killings of her family members, and her immediate family

members remain unharmed in El Salvador.             Id. at 123–24; see

also Jian Xing Huang v. U.S. INS, 421 F.3d 125, 129 (2d Cir.

2005) (holding that a fear is not objectively reasonable if

it   lacks    “solid   support”    in     the   record    and   is   merely

“speculative at best”); Melgar de Torres, 191 F.3d at 313.

     For the foregoing reasons, the petition for review is

DENIED.      All pending motions and applications are DENIED and

stays VACATED.

                                   FOR THE COURT:
                                   Catherine O’Hagan Wolfe,
                                   Clerk of Court


                                    6